
	
		II
		111th CONGRESS
		2d Session
		S. 4039
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2010
			Mr. Casey (for himself
			 and Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to improve
		  education and prevention related to campus sexual violence, intimate partner
		  violence, and stalking.
	
	
		1.Short titleThis Act may be cited as the
			 Campus Sexual Violence Elimination
			 Act or the Campus SaVE Act.
		2.Campus sexual
			 violence, intimate partner violence, and stalking education and
			 preventionSection 485(f) of
			 the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended—
			(1)by amending paragraph (8) to read as
			 follows:
				
					(8)(A)Each institution of
				higher education participating in any program under this title, other than a
				foreign institution of higher education, shall develop and distribute as part
				of the report described in paragraph (1) a statement of policy
				regarding—
							(i)such institution’s sexual assault and other
				intimate partner violence programs, which shall be aimed at prevention of sex
				offenses and other intimate partner violence, including stalking, dating
				violence, sexual violence, and domestic violence offenses;
							(ii)the procedures followed once a sex offense
				or other intimate partner violence, including stalking, dating violence, sexual
				violence, or domestic violence offenses has occurred, which shall
				include—
								(I)providing, in writing, to each student or
				employee who reports to the institution that he or she has been a victim of a
				sex offense or other intimate partner violence—
									(aa)an
				explanation of the right of victims of such offenses to notify proper law
				enforcement authorities, including on-campus and local police, and the option
				to be assisted by campus authorities in notifying such authorities, if the
				student or employee so chooses;
									(bb)an
				explanation of the right of victims of such offenses, when relevant, to obtain
				an order of protection, no contact order, restraining order, or similar lawful
				order issued by a criminal or civil court or enforce an order already in
				existence; and
									(cc)contact information for advocacy,
				counseling, health, mental health, legal assistance and other services
				available to victims both on-campus and in the local community; and
									(II)the institution honoring any order
				of protection, no contact order, restraining order, or similar lawful order
				issued by any criminal or civil court.
								(B)The policy described in
				subparagraph (A) shall address the
				following areas:
							(i)Education programs to promote the awareness
				of sex offenses and other intimate partner violence, including stalking, dating
				violence, sexual violence, and domestic violence offenses, which shall
				include—
								(I)primary prevention and awareness
				programming for all incoming students and new employees, including information
				about—
									(aa)the definition of consent in sexual
				relationships;
									(bb)reporting such sex offenses, including
				those offenses occurring on and off campus;
									(cc)bystander intervention; and
									(dd)risk reduction; and
									(II)ongoing prevention and awareness campaigns
				to students and faculty, including information described in items (aa) through
				(dd) of
				subclause (I).
								(ii)Possible sanctions to be imposed following
				the final determination of an institutional disciplinary procedure regarding
				sex offenses or other intimate partner violence.
							(iii)Procedures victims should follow if
				a sex offense described in
				clause (ii) occurs, including who
				should be contacted, the importance of preserving evidence as may be necessary
				to the proof of criminal sexual assault, and to whom the alleged offense should
				be reported.
							(iv)Procedures for on-campus disciplinary
				action in cases of an alleged sexual offense or other intimate partner
				violence, including stalking, dating violence, sexual violence, or domestic
				violence offenses, which shall include a clear statement that—
								(I)any accuser shall have the opportunity to
				request that prompt disciplinary proceedings be initiated against the
				accused;
								(II)such proceedings shall—
									(aa)be
				conducted by officials trained to understand the issues of sex offenses and
				other intimate partner violence; and
									(bb)use the preponderance of the evidence
				standard;
									(III)the accuser and the accused are
				entitled to the same opportunities to have others present during an
				institutional disciplinary proceeding, including the opportunity to be
				accompanied to any related meeting or proceeding by an advisor of their choice;
				and
								(IV)both the accuser and the accused
				shall be informed, in writing, of the final results of any institutional
				disciplinary proceeding brought alleging a sex offense or other intimate
				partner violence within one business day of such outcome being reached.
								(v)A
				student or employee who reports to the institution that he or she have been the
				victim of a sex offense or intimate partner violence shall receive notification
				of options for, and available assistance in, changing academic, living,
				transportation, and working situations, if such assistance is requested by the
				student or employee and if such accommodations are reasonably available.
							(C)Nothing in this paragraph shall be
				construed to confer a private right of action upon any person to enforce the
				provisions of this
				paragraph.
						;
			(2)in paragraph (6), by adding at the end of
			 subparagraph (A) the following new clauses:
				
					(iv)The term intimate partner
				violence—
						(I)means any
				physical, sexual, or psychological harm against an individual by a current or
				former partner or spouse of the individual;
						(II)includes
				stalking, dating violence, sexual violence, or domestic violence
				offense;
						(III)includes such
				harm against individuals in heterosexual and same-sex relationships; and
						(IV)does not require
				sexual intimacy between the individual and such partner or spouse.
						(v)The term stalking means an
				individual willfully and repeatedly engaging in a knowing course of harassing
				conduct directed at another individual that reasonably and seriously alarms,
				torments, or terrorizes such individual.
					(vi)The term primary prevention
				means programming and strategies intended to stop sexual and intimate partner
				violence before it occurs through the changing of social norms and other
				approaches.
					(vii)The term awareness programming
				means any program designed to alert students to the prevalence of intimate
				partner violence, sexual violence, and stalking, including—
						(I)discussions of the nature and number of
				cases of intimate partner violence, sexual violence, forcible sex offenses, and
				stalking reported at an institution of higher education in the 3 preceding
				calendar years;
						(II)statistics on the
				outcomes of disciplinary proceedings for such cases at such institution;
				and
						(III)risk factors
				associated with such cases, including physically, sexually, and psychologically
				controlling behavior.
						(viii)The term bystander
				intervention means safe and positive options that may be carried out by
				an individual to prevent or intervene when there is a risk of sexual violence
				against a person other than such individual.
					(ix)The term risk reduction means
				options for recognizing warning signs of abusive personalities and how to fight
				back against potential attackers.
					(x)The term final results means a
				decision or determination, made by an honor court or council, committee,
				commission, or other entity authorized to resolve disciplinary matters within
				the institution. The disclosure of final results shall include only the name of
				the accused, the violation alleged (including any institutional rules or code
				sections that were allegedly violated), essential findings supporting such
				final result, and any sanction imposed by the institution against the accused
				(including a description of any disciplinary action taken by the institution,
				the date of the imposition of such action, and the duration of such
				action).
					;
				and
			(3)by adding at the end of paragraph (16) the
			 following new sentence: The Secretary shall seek the advice and counsel
			 of the Attorney General concerning the development, and dissemination to
			 institutions of higher education, of best practices information about
			 preventing and responding to incidents of sex offenses, forcible and
			 nonforcible, and other intimate partner violence including stalking, dating
			 violence, sexual violence, and domestic violence offenses..
			3.Effective
			 dateThe amendments made by
			 this Act shall take effect with respect to any annual security report under
			 section 485(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(1))
			 prepared by an institution of higher education in calendar year 2012 and any
			 subsequent calendar year.
		
